Case 2:20-cv-10789-CCC-MF Document 1-1 Filed 08/19/20 Page 1 of 14 PageID: 7




                      Exhibit A
         BER-L-003659-20 06/24/2020 1:44:42 PM Pg 1 of 13 Trans ID: LCV20201111250
 Case 2:20-cv-10789-CCC-MF Document 1-1 Filed 08/19/20 Page 2 of 14 PageID: 8




Kenneth S. Thyne, Esq.
Attorney ID No 025951990
ROPER & THYNE, LLC
77 Jefferson Place
Totowa, New Jersey 07512
(973)790-4441
ken. thyne@nj legalmalpractice.com
Attorney for Plaintiffs

ERIC INSELBERG and INSELBERG                      : SUPERIOR COURT OF NEW JERSEY
INTERACTIVE, LLC                                  : LAW DIVISION- BERGEN COUNTY
                                                  :DOCKET NO.:
          Plaintiffs,
                                                  : CIVIL ACTION
vs.
                                                  : COMPLAINT FOR LEGAL MALPRACTICE
BRIAN C. BROOK, ESQ.; TIMOTHY R.                  : AND OTHER CAUSES OF ACTION AND
CLINTON, ESQ.; CLINTON BROOK &                    : JURY DEMAND
PEED; BROOK & ASSOCIATES, PLLP;
CLINTON & PEED; and JOHN DOES,
ESQS., 1-10 and JANE DOES, ESQS., 1-10:
(a fictitious designation for presently
unknown licensed attorneys, professionals
and/or unknown persons or entities), jointly, :
severally and in the alternative,

          Defendants.




          Plaintiffs, Eric Inselberg and Inselberg Interactive, LLC (hereinafter "Plaintiff'), as and for

their Complaint against the Defendants, Brian C. Brook, Esq., Timothy R. Clinton, Esq., Clinton

Brook & Peed, Brooks & Associates, PLLP, and Clinton & Peed, say:



                                             FIRST COUNT

      1. Plaintiff, Eric Inselberg, is an individual residing at 26th Avenue at Ford Imperial, Unit 211,

West New York, New Jersey 07093.
         BER-L-003659-20 06/24/2020 1:44:42 PM Pg 2 of 13 Trans ID: LCV20201111250
 Case 2:20-cv-10789-CCC-MF Document 1-1 Filed 08/19/20 Page 3 of 14 PageID: 9




     2. Plaintiff, Inselberg Interactive, LLC, is an entity with an address of 26th A venue at Ford

 Imperial, Unit 211, West New York, New Jersey 07093.

     3. At all times hereinafter mentioned the law firm of Clinton Brook & Peed (hereinafter

"CBP"), was either a professional corporation, a partnership, a limited liability company or other

entity engaging in the practice oflaw in the State ofNew Jersey with its principal place ofbusiness

at 100 Church Street, Fl. 8, New York, NY 10007.

    4. At all times hereafter mentioned the law firm of Brook & Associates, PLLC (hereinafter

"B&A"), with its principal place ofbusiness at 100 Church Street, Fl. 8, New York, NY 10007, is

successors in interest to CBP and are liable for the acts of CBP.

    5. At all times hereinafter mentioned Brian C. Brook, Esq. (hereinafter "Brook") was an

attorney licensed to practice law in the State ofNew Jersey and an agent, employee, shareholder

and/or        partner   of   and   engaged    m       a   professional   relationship   with   CBP

and/or its successor, B&A, and for whose professional acts the CBP and/or its successor, B&A,

are liable.

    6. At all times hereafter mentioned the law firm of Clinton & Peed (hereinafter "C&P"), with

its principal place of business at 777 6th Street NW, l1 1h Floor, Washington, DC 20001, is

successors in interest to CBP and are liable for the acts of CBP ..

    7. At all times hereinafter mentioned Timothy R. Clinton, Esq. (hereinafter "Clinton") was

an attorney licensed to practice law in the State ofNew Jersey and an agent, employee, shareholder

and/or partner of and engaged in a professional relationship with C&P and for whose professional

acts C&P are liable.

   8. At all times hereinafter mentioned John Does, Esqs. 1-10 and Jane Does, Esqs. 1-10

                                                  2
       BER-L-003659-20 06/24/2020 1:44:42 PM Pg 3 of 13 Trans ID: LCV20201111250
 Case 2:20-cv-10789-CCC-MF Document 1-1 Filed 08/19/20 Page 4 of 14 PageID: 10




 (hereinafter collectively the "Does") are attorneys, professionals and/or unknown persons or

 entities who are associated with Defendants and/or whose identity and/or tortious acts have not yet

been identified.

    9. Defendant, Clinton Brook & Peed, represented Plaintiff in the matter oflnselberg v. New

York Football Giants, et al.

     10. Plaintiffs claims in this suit involved, inter alia, the fact that he suffers from post-traumatic

stress disorder.

    11. Defendant Brook alleged

        "The trauma from the nightmarish experience of being wrongfully and maliciously
        prosecuted has so adversely affected Inselberg's health, economic livelihood,
        personal life, and mental/emotional well-being, that Plaintiff can no longer function
        as the person that he was prior to this ordeal. .. Inselberg has suffered an extreme
        level of emotional distress. Prior to 2011, Inselberg had never sought the services
        of a mental health professional. Since the wrongful indictment, however,
        Inselberg has received ongoing treatment and counseling in an effort to cope with
        the destruction of his life. He has been diagnosed with post-traumatic stress
        disorder, panic disorder and agoraphobia, and major depressive disorder. His
        depression is so acute, that he has had periodic suicidal thoughts that have gone
        beyond mere ideation. He has gone so far as to plan his own demise."

    12. Brook was aware of Plaintiffs disorder and would seek to exploit and take advantage of

same for Brook's and Defendants' financial advantage.

    13. Brook pressured Plaintiff to enter into a retainer agreement with Plaintiff which provided

that he would receive 30% contingency fee if a settlement is reached after the filing of lawsuit but

prior to the trial date and 40% if the case was tried, or if a settlement is reached any time from the

trial date forward.

    14. Co-counsel who drafted the agreement indicated his intention that the 40% provision was

applicable when the case was actually going to be tried, not when it was first assigned.

                                                    3
       BER-L-003659-20 06/24/2020 1:44:42 PM Pg 4 of 13 Trans ID: LCV20201111250
 Case 2:20-cv-10789-CCC-MF Document 1-1 Filed 08/19/20 Page 5 of 14 PageID: 11




     15. Plaintiff understood that the case would actually have to be tried for the 40% contingency

 to apply.

     16. The case was assigned a trial date, but there was never any preparation for trial or any

expectation that the trial would go forward on any of the trial dates. Counsel for the defendants

had a death in the family and it was made clear that the case would not try on the date the settlement

was negotiated.

    17. After the settlement was negotiated, Defendant threatened, coerced and exploited

Plaintiffs PTSD to have Plaintiff agree to pay the 40% contingency fee.

    18. Among the threats and coercion employed by Brook was the threat to allocate large

amounts of the settlement to co-plaintiffs with minor claims who would owe Brook a 50%

contingency fee.

    19. While Plaintiff received a letter purporting to disclose the conflict of interest, Brook failed

to provide full disclosure to Plaintiff and to communicate adequate information about the material

risks or available alternatives.

    20. Brook's actions were a deviation from the standard of care, overreaching, intentional

attorney misconduct, and unethical.

    21. Brook also represented Plaintiff in a lawsuit against Bisignano/First Data.

    22. The retainer agreement Brook had Plaintiff enter into provided for a 20% contingency on

debt reduction and an hourly rate- a facially unreasonable fee. Defendants engaged in egregious

overbilling and duplicate billing.

   23 . In representing Bisgnano/First Data, Brook failed to document a settlement agreement by

which certain valuable sports memorabilia was to be returned to Plaintiff.

                                                  4
       BER-L-003659-20 06/24/2020 1:44:42 PM Pg 5 of 13 Trans ID: LCV20201111250
 Case 2:20-cv-10789-CCC-MF Document 1-1 Filed 08/19/20 Page 6 of 14 PageID: 12




     24. Defendant Brook, in the Bisignano litigation, advised Plaintiff to reject a settlement

 agreement which would have greatly benefitted Plaintiff and negligently advised Plaintiff of his

 prospects of success in the litigation.

    25. Plaintiff would have settled the case absent Brook's negligent advice.

    26. In recognition of his legal malpractice in failing to document this, Brook agreed to waive

further fees to obtain Plaintiffs memorabilia.

    27. Brook, again, exploited Plaintiffs PTSD and reneged on his promise and now has

threatened to sue Plaintiff for legal fees, and Plaintiff is required to institute a separate lawsuit to

enforce the settlement negligently documented by Brook.

    28. Brook has also threatened Plaintiff with various false allegations designed to aggravate

Plaintiffs PTSD and cause Plaintiff to forego pursuing his claims for legal malpractice and pay

Brook further legal fees.

    29. Brook has also sought to discourage Plaintiff from bringing his legal malpractice claims

by telling Plaintiff he does not have legal malpractice insurance.

    30. The conduct of Defendants set forth above was egregious and extraordinary, and it was

foreseeable that said conduct would and did result in emotional distress to Plaintiff.

    31. It was foreseeable that Defendants' negligence would cause severe emotional distress to

the Plaintiff, and Defendants' negligence proximately caused such severe emotional distress.

    32. Defendant, Brook, had the duty to exercise the knowledge, skill and ability and devotion

ordinarily possessed and employed by members of the legal profession similarly situated in

connection with the discharge of his responsibilities to Plaintiff and to utilize reasonable care and

prudence in connection with those responsibilities.

                                                  5
       BER-L-003659-20 06/24/2020 1:44:42 PM Pg 6 of 13 Trans ID: LCV20201111250
 Case 2:20-cv-10789-CCC-MF Document 1-1 Filed 08/19/20 Page 7 of 14 PageID: 13




    33. Defendant, CPD, had the duty to exercise the knowledge, skill and ability and devotion

 ordinarily possessed and employed by members of the legal profession similarly situated in

connection with the discharge of its responsibilities to Plaintiff and to utilize reasonable care and

prudence in connection with those responsibilities.

    34. Defendant, C&P, had the duty to exercise the knowledge, skill and ability and devotion

ordinarily possessed and employed by members of the legal profession similarly situated in

connection with the discharge of its responsibilities to Plaintiff and to utilize reasonable care and

prudence in connection with those responsibilities.

    35. Defendant, Clinton, had the duty to exercise the knowledge, skill and ability and devotion

ordinarily possessed and employed by members of the legal profession similarly situated in

connection with the discharge of his responsibilities to Plaintiff and to utilize reasonable care and

prudence in connection with those responsibilities.

    36. Defendant, B&A, had the duty to exercise the knowledge, skill and ability and devotion

ordinarily possessed and employed by members of the legal profession similarly situated in

connection with the discharge of its responsibilities to Plaintiff and to utilize reasonable care and

prudence in connection with those responsibilities.

   37. Defendant, Does, had a duty to exercise the knowledge, skill, ability and devotion

ordinarily possessed and employed by members of the legal profession similarly situated in

connection with the discharge of their respective responsibilities to Plaintiff and to utilize

reasonable care and prudence in connection with those responsibilities.

   38. Defendant, Brook, breached his duty to Plaintiff by his failure to exercise the knowledge,

skill, ability and devotion ordinarily possessed and employed by members of the legal profession

                                                 6
       BER-L-003659-20 06/24/2020 1:44:42 PM Pg 7 of 13 Trans ID: LCV20201111250
 Case 2:20-cv-10789-CCC-MF Document 1-1 Filed 08/19/20 Page 8 of 14 PageID: 14




 similarly situated in connection with the discharge of his responsibilities to Plaintiff and breached

 his duty to utilize reasonable care and prudence in connection with those responsibilities.

     39. Defendant, CBP, breached its duty to Plaintiff by its failure to exercise the knowledge,

 skill, ability and devotion ordinarily possessed and employed by members of the legal profession

 similarly situated in connection with the discharge of its responsibilities to Plaintiff and breached

 its duty to utilize reasonable care and prudence in connection with those responsibilities.

    40. Defendant, C&P, breached its duty to Plaintiff by its failure to exercise the knowledge,

skill, ability and devotion ordinarily possessed and employed by members of the legal profession

similarly situated in connection with the discharge of its responsibilities to Plaintiff and breached

its duty to utilize reasonable care and prudence in connection with those responsibilities.

    41. Defendant, Clinton, breached his duty to Plaintiffby his failure to exercise the knowledge,

skill, ability and devotion ordinarily possessed and employed by members of the legal profession

similarly situated in connection with the discharge ofhis responsibilities to Plaintiff and breached

his duty to utilize reasonable care and prudence in connection with those responsibilities.

    42. Defendant, B&A, breached its duty to Plaintiff by its failure to exercise the knowledge,

skill, ability and devotion ordinarily possessed and employed by members of the legal profession

similarly situated in connection with the discharge of its responsibilities to Plaintiff and breached

its duty to utilize reasonable care and prudence in connection with those responsibilities.

    43. Defendant Does breached their duty to Plaintiffby their failure to exercise the knowledge,

skill, ability and devotion ordinarily possessed and employed by members of the legal profession

similarly situated in connection with the discharge of their responsibilities to Plaintiff and breached

their duty to utilize reasonable care and prudence in connection with those responsibilities

                                                  7
       BER-L-003659-20 06/24/2020 1:44:42 PM Pg 8 of 13 Trans ID: LCV20201111250
 Case 2:20-cv-10789-CCC-MF Document 1-1 Filed 08/19/20 Page 9 of 14 PageID: 15




    44. As a direct and proximate result ofthe negligence of Defendants, Brook, Clinton, CB&P,

 C&P, B&A, and Does, jointly, severally, and in the alternative, Plaintiff was caused to suffer

 damages.

    45. Defendants, Brook, Clinton, CB&P, C&P, B&A, and Does, neglected or mismanaged

Plaintiffs case and are therefore liable for all damages sustained pursuant to New Jersey Statutes

N.J.S.A. 2A:l3-4.

    WHEREFORE, Plaintiff demands judgment against Defendants, Brook, Clinton, CB&P, C&P,

B&A, and Does, jointly, severally, and in the alternative for:

        A.     Compensatory Damages;

        B.     Special and Consequential Damages;

        C.     Interest;

       D.      Costs of suit;

       E.      Attorney's fees; and

       F.      Any other relief the Court may deem equitable and just.

                                           SECOND COUNT

46. Plaintiff repeats, reiterates and realleges each and every Paragraph in the First Count of the

   Complaint as if same were set forth at length herein.

47. Defendants, Brook, Clinton, CB&P, C&P, B&A, and Does, breached their respective duties

   owed to Plaintiffby committing legal malpractice.

48. As a direct and proximate result of the legal malpractice ofDefendants, Brook, Clinton, CB&P,

   C&P, B&A, and Does, Plaintiffs were caused to suffer damages.

   WHEREFORE, Plaintiff demands judgment against Defendants, Brook, Clinton, CB&P, C&P,

                                                8
       BER-L-003659-20 06/24/2020 1:44:42 PM Pg 9 of 13 Trans ID: LCV20201111250
Case 2:20-cv-10789-CCC-MF Document 1-1 Filed 08/19/20 Page 10 of 14 PageID: 16




B&A, and Does, jointly, severally, and in the alternative for:

         A.       Compensatory Damages;

        B.        Special and Consequential Damages;

        C.       Interest;

        D.       Costs of suit;

        E.       Attorney's fees; and

        F.       Any other relief the Court may deem equitable and just.

                                             THIRD COUNT

49. Plaintiff repeats, reiterates and realleges each and every Paragraph in the First and Second

    Count of the Complaint as if same were set forth at length herein.

50. The conduct ofDefendants, Brook, Clinton, CB&P, C&P, B&A, and Does, was professionally

    negligent, careless and constituted a breach of the fiduciary relationship which each had with

    Plaintiff.

51. As a direct and proximate result of the professional negligence, carelessness, and breach of

   fiduciary relationship, Plaintiff was damaged.

   WHEREFORE, Plaintiff demands judgment against Defendants, Brook, Clinton, CB&P, C&P,

B&A, and Does, jointly, severally, and in the alternative for:

        A.       Compensatory Damages;

       B.        Special and Consequential Damages;

       C.        Interest;

       D.        Costs of suit;

       E.        Attorney's fees; and

                                                 9
      BER-L-003659-20 06/24/2020 1:44:42 PM Pg 10 of 13 Trans ID: LCV20201111250
Case 2:20-cv-10789-CCC-MF Document 1-1 Filed 08/19/20 Page 11 of 14 PageID: 17




        F.      Any other relief the Court may deem equitable and just.

                                              FOURTH COUNT

52. Plaintiff repeats, reiterates and realleges each and every Paragraph of the First, Second and

    Third Counts of the Complaint as though the same were set forth at length herein.

53. The conduct of the Defendants, Brook, Clinton, CB&P, C&P, B&A, and Does, constituted

    negligent misrepresentation.

54. As a direct and proximate result of the negligent misrepresentation by Defendants, Plaintiff

    was damaged.

    WHEREFORE, Plaintiff demands judgment against Defendants, Brook, Clinton, CB&P, C&P,

B&A, and Does, jointly, severally, and in the alternative for:

       A.      Compensatory Damages;

       B.      Special and Consequential Damages;

       C.      Interest;

       D.      Costs of suit;

       E.      Attorney's fees; and

       F.      Any other relief the Court may deem equitable and just.

                                              FIFTH COUNT

55. Plaintiff repeats, reiterates and realleges each and every Paragraph ofthe First, Second, Third

   and Fourth Counts of the Complaint as though the same were set forth at length herein.

56. The conduct ofthe Defendants, Brook, Clinton, CB&P, C&P, B&A, and Does, constituted a

   breach of contract, oral, implied, and/or express as to the Plaintiff and a breach of the implied

   covenant of good faith and fair dealing.

                                                10
      BER-L-003659-20 06/24/2020 1:44:42 PM Pg 11 of 13 Trans ID: LCV20201111250
Case 2:20-cv-10789-CCC-MF Document 1-1 Filed 08/19/20 Page 12 of 14 PageID: 18




57. As a direct and proximate result of the breach of the oral, implied, and/or express contract, and

   the implied covenant of good faith and fair dealing and their respective duties owed to Plaintiff,

   Defendants, Brook, Clinton, CB&P, C&P, B&A, and Does, caused Plaintiff to suffer damages,

   including special damages.

   WHEREFORE, Plaintiffs demands judgment against Defendants, Brook, Clinton, CB&P,

C&P, B&A, and Does, jointly, severally, and in the alternative for:

       A.      Compensatory Damages;

       B.      Special and Consequential Damages;

       C.      Interest;

       D.      Costs of suit;

       E.     Attorney's fees; and

       F.     Any other reliefthe Court may deem equitable and just.

                                                     ROPER & THYNE, LLC
                                                     Attorneys for Plaintiff

                                                     By:     Is/ .Xennetfi S. 'lfiyne
                                                             KENNETH S. THYNE

      Dated: 06/24/2020




                                                11
     BER-L-003659-20 06/24/2020 1:44:42 PM Pg 12 of 13 Trans ID: LCV20201111250
Case 2:20-cv-10789-CCC-MF Document 1-1 Filed 08/19/20 Page 13 of 14 PageID: 19




                           DESIGNATION OF TRIAL COUNSEL

       Pursuant to the provisions of Rule 4:25-4, the Court is hereby advised that KENNETH S.

THYNE, ESQ., is designated as trial counsel herein.

                                                      ROPER & THYNE, LLC
                                                      Attorneys for Plaintiff

                                                      By:    Is/ Xennetfi S. Tfiyne
                                                             KENNETH S. THYNE

       Dated: 06/24/2020




                                       JURY DEMAND

      Plaintiff hereby demands a trial by jury of twelve on all issues so triable.

                                                     ROPER & THYNE, LLC
                                                     Attorneys for Plaintiff

                                                     By:    Is/ Xennetfi S. Tfiyne
                                                            KENNETH S. THYNE

      Dated: 06/24/2020




                                               12
      BER-L-003659-20 06/24/2020 1:44:42 PM Pg 13 of 13 Trans ID: LCV20201111250
Case 2:20-cv-10789-CCC-MF Document 1-1 Filed 08/19/20 Page 14 of 14 PageID: 20




                           CERTIFICATION PURSUANT TOR. 4:5-1


        I hereby certify that the matter in controversy is not the subject of any other action pending

 in any court and is likewise not the subject of any pending arbitration proceeding. I further certify

that I have no knowledge of any contemplated action or arbitration proceeding which is

contemplated regarding the subject matter of this action and that I am not aware of any other parties

who should be joined in this action.

                                                       ROPER & THYNE, LLC
                                                       Attorneys for Plaintiff


                                                       By:     Is/ Xennetfi S. Tfiyne
                                                              KENNETH S. THYNE

        Dated: 06/24/2020


                        DEMAND FOR INSURANCE INFORMATION

        Pursuant to R. 4:10-2(b) and R. 4:18, demand is hereby made that you disclose to the

undersigned within thirty (30) days whether there are any insurance agreements or policies under

which any person or firm carrying on an insurance business may be liable to satisfy part or all of

a judgment which may be entered in this action or to indemnify or reimburse for payments made

to satisfy the judgment.

                                                      ROPER & THYNE, LLC
                                                      Attorneys for Plaintiff


                                                      By:     Is/ Xennetfi S. Tfiyne
                                                              KENNETH S. THYNE

       Dated: 06/24/2020

                                                 13
